 Case 1:20-cv-01254-MN Document 17 Filed 10/27/20 Page 1 of 2 PageID #: 4784




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

In re:                             :
                                   :            Chapter 11
AKORN, INC., et al.,               :            Case No. 20-11177 (KBO)
                                   :            (Jointly Administered)
                      Debtors.     :
__________________________________ :
PROVEPHARM, INC.,                  :
                                   :            Appeals from the Bankruptcy Court
                      Appellant,   :
     v.                            :            Civil Action No. 20-cv-1254 (MN)
                                   :            BAP No. 20-29
AKORN, INC., et al.,               :
                                   :            Civil Action No. 20-cv-1336 (MN)
                      Appellees.   :            BAP No. 20-37


                                 RECOMMENDATION

             At Wilmington this 27th day of October , 2020.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in these matters;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

             Pursuant to the Oral Order of this court at D.I. 3 in 20-1254 MN and D.I. 4

in 20-1336 MN, the parties submitted letters on 10/6/20 and 10/16/20 respectiv ely

regarding their positions on mandatory mediation. The letters were not docketed since
 Case 1:20-cv-01254-MN Document 17 Filed 10/27/20 Page 2 of 2 PageID #: 4785




they deal with mediation. Pursuant to the two letters, the parties are not in agreement

regarding mediation. This court has reviewed the letters and the bases for the parties’

differences regarding mandatory mediation.

              Thereafter, the parties filed an unopposed motion to consolidate for

procedural purposes only of the above-captioned matters at D.I. 12 in 20-1254 MN,

which was granted by an Order entered on 10/19/20 at D.I. 16 in the sam e case. The

Order provided in addition to consolidation for procedural purposes only, that these

matters shall be jointly administered by this Court under C.A. No. 20-1254, along with

the required caption. See D.I. 16 at 3.

              The party opposing mediation request the Court to set a briefing schedule

for these appeals.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), these matters, 20-1254 and 20-1336 both MN,

be withdrawn from the mandatory referral for mediation and proceed through the

appellate process of this Court. The parties are advised of their right to file objections

pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1 through

this Recommendation.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge




                                             2
